            Case 3:16-cv-06063-RJB-BAT Document 71 Filed 08/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ROBERT E. JAMES,                                     CASE NO. 16-6063 RJB-BAT
11
                                   Petitioner,               ORDER ON REPORT AND
12              v.                                           RECOMMENDATION
13      ERIC JACKSON,
14                                 Respondent.

15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Brian A. Tsuchida. Dkt. 70. The Court has considered the Report and

18   Recommendation (Dkt. 70) and the remaining file.

19          The Report and Recommendation recommends denying the Petitioner’s motion to amend

20   his federal habeas petition (Dkt. 63) and granting the Petitioner’s motions for extension of time

21   (Dkts. 63 and 67), in part. Dkt. 70. It recommends resetting the briefing schedule to requiring

22   that the Petitioner file his response to the Respondent’s answer by September 20, 2021. Id. It

23   further recommends that the habeas petition be renoted for consideration for October 1, 2021.

24


     ORDER ON REPORT AND RECOMMENDATION - 1
            Case 3:16-cv-06063-RJB-BAT Document 71 Filed 08/16/21 Page 2 of 2




 1          The Report and Recommendation (Dkt. 70) should be adopted and the case re-referred to

 2   U.S. Magistrate Judge Tsuchida.

 3          IT IS SO ORDERED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 16th day of August, 2021.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON REPORT AND RECOMMENDATION - 2
